internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b03-plr-144281-01 date date re distributing controlled a b c state x business y date z d e f g h i j k plr-144281-01 this is in response to a letter dated date submitted on your behalf by your authorized representative requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated september november and date the information submitted for consideration is summarized below distributing is a state x calendar_year cash_basis taxpayer that has been engaged in business y since its incorporation on date z more than years from the date of this letter distributing elected to be taxed as an s_corporation since its incorporation on date z distributing has outstanding f shares of dollar_figure par_value voting common_stock that are owned by family members a g shares b h shares and c h shares b and c are the sons of a there are no securities or other interests of any kind that could be considered a stock interest financial information has been received that indicates that business y has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years c wants to expand a part of business y while a and b prefer to make the existing business more profitable without expansion and concentrate on better utilizing the corporate assets as they are the difficulties created by this difference in philosophy have caused and will continue to cause a stagnation of corporate growth accordingly the distributing shareholders have decided to divide business y so that c can go his own separate way as the sole owner of controlled leaving a and b as the sole shareholders of distributing i ii iii iv the following transaction has been proposed distributing will form controlled as a wholly owned state x corporation controlled will be a calendar_year cash_method taxpayer distributing will transfer d percent of its assets to controlled in exchange for e shares of stock of controlled no distributing liabilities will be assumed by controlled nor will controlled receive any distributing assets subject_to liabilities distributing will distribute all of the controlled stock to c in exchange for e shares of c’s distributing stock distributing will redeem the remaining i shares of distributing stock held by c for a promissory note the note in the amount of dollar_figurej payable over k years at k percent interest as part of a buy-sell_agreement plr-144281-01 the taxpayers have made the following representations in connection with the proposed transaction a b c d e f g h the fair_market_value of the controlled stock and the note received by c will be approximately equal to the fair_market_value of the distributing stock surrendered by c in the exchange no part of the consideration to be distributed by distributing will be received by c as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of business y conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to resolve a shareholder dispute the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled other than the redemption of c’s distributing stock described in step iv above there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in either distributing or controlled after the transaction other than the redemption of c’s distributing stock described in step iv above there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise plr-144281-01 j k l m n dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of d percent of its assets in exchange for e shares of controlled stock as described above followed by distributing’s distribution of all of the stock of controlled to c in exchange for e shares of distributing stock held by c will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of d percent of its assets to controlled in exchange for controlled stock as described above sec_361 controlled will recognize no gain_or_loss upon the receipt of d percent of distributing’s assets in exchange for controlled stock as described above sec_1032 controlled’s basis of the assets received in the proposed transaction will equal the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 plr-144281-01 controlled’s holding_period of the assets received in the proposed transaction will include the period during which such assets were held by distributing sec_1223 for federal_income_tax purposes the distribution to c of the controlled stock and the note in exchange of e shares and i shares respectively of c’s distributing stock will be considered part of a single transaction this exchange would be described in sec_355 of the code except for the fact that the note was received by c in addition to the controlled stock the exchange therefore will be governed by sec_356 sec_355 distributing will recognize no gain_or_loss upon its distribution of all of the controlled stock and the note to c in exchange for all of c’s distributing stock sec_361 c will recognize gain if any on his receipt of the controlled stock and the note in exchange for all of his distributing stock but not in excess of the fair_market_value of the note received sec_356 c will recognize no loss from the exchange sec_356 c’s basis in the stock of controlled after the distribution will equal the basis of the distributing stock surrendered by c in the exchange decreased by the fair_market_value of the note received and increased by the amount of gain if any that c recognized on the exchange sec_358 c’s holding_period of the controlled stock received will include the holding_period of the distributing stock surrendered by c in the exchange provided that the distributing stock was held as a capital_asset on the date of the exchange sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations sec_312 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated plr-144281-01 pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours richard e coss assistant to the branch chief branch office of associate chief_counsel corporate
